Case 19-05279-dd   Doc 22   Filed 10/18/19 Entered 10/22/19 11:33:54   Desc Main
                            Document      Page 1 of 7
Case 19-05279-dd   Doc 22   Filed 10/18/19 Entered 10/22/19 11:33:54   Desc Main
                            Document      Page 2 of 7
Case 19-05279-dd   Doc 22   Filed 10/18/19 Entered 10/22/19 11:33:54   Desc Main
                            Document      Page 3 of 7
Case 19-05279-dd   Doc 22   Filed 10/18/19 Entered 10/22/19 11:33:54   Desc Main
                            Document      Page 4 of 7
Case 19-05279-dd   Doc 22   Filed 10/18/19 Entered 10/22/19 11:33:54   Desc Main
                            Document      Page 5 of 7
Case 19-05279-dd   Doc 22   Filed 10/18/19 Entered 10/22/19 11:33:54   Desc Main
                            Document      Page 6 of 7
Case 19-05279-dd   Doc 22   Filed 10/18/19 Entered 10/22/19 11:33:54   Desc Main
                            Document      Page 7 of 7
